—In an action to partition real property, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated January 7, 1998, as denied her cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that triable issues of fact exist which preclude summary judgment (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851; Rudnitsky v Robbins, 191 AD2d 488; Matter of Benincasa v Garrubbo, 141 AD2d 636; see also, Dingle v Glass, 247 AD2d 507; Brady v Brady, 203 AD2d 408). Bracken, J. P., Copertino, Thompson and Mc-Ginity, JJ., concur.